Case 1:18-cv-11161-DPW Document 58 Filed 08/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

CHRISTOPHER LOVE,
and ANGELA PETROPOULOS,
Plaintiffs,

Vv.

MARK CLAVETTE,

NICHOLAS MOCHI,

LESTER SULLIVAN,

JONATHAN MARTINS

BRENDAN PASCO,

and CITY OF CAMBRIDGE,
Defendants.

 

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Civil Action No. 1:18-cv-1116]

NOTICE OF WITHDRAWAL OF KEPLIN K. U. ALLWATERS

Please withdraw the appearance of Keplin K. U. Allwaters on behalf of the Defendant

City of Cambridge (the “City’”) in the above-entitled action. There are no pending motions at

this time, a trial date has not been set, and this notice of withdrawal is accompanied by the notice

of appearance of successor counsel on behalf of the City.

Dated: V/3si fal

Respectfully submitted,
Defendant,
CITY OF CAMBRIDGE,

by its attorney,

/s/ Keplin_ K. U. Allwaters

Keplin K. U. Allwaters, BBO # 675113
City of Cambridge

Law Department

City Hall, 795 Massachusetts Avenue
Cambridge, Massachusetts 02139
(617) 349-4121
kallwaters(@cambridgema.gov

Page 1 of 2
Case 1:18-cv-11161-DPW Document 58 Filed 08/31/21 Page 2 of 2

CERTIFICATE OF SERVICE

st ;
I, Keplin K. U. Allwaters, certify that on this ‘SI day of Amyst , 201 the above document
was served upon the following counsel of record via ECF:

Matthew E. Cole, Esq.
John G. Swomley, Esq.
Swomley & Tennen, LLP
50 Congress Street, 6th Floor
Boston, MA 02109

Leonard H. Kesten, Esq.
Brody, Hardoon, Perkins & Kesten, LLP
699 Boylston Street
Boston, MA 02116

/s/ Keplin K. U. Allwaters
Keplin K. U. Allwaters

Page 2 of 2
